 CORRECTIONS CORP. OF AMERICA 577Corrections Corporation of America and United Gov-ernment Security Officers of America for and on Behalf of Local #301, Petitioner. Case 5ŒRCŒ14767 February 10, 1999 ORDER DENYING REVIEW BY MEMBERS LIEBMAN, HURTGEN, AND BRAME The Board has delegated its authority in this proceed-ing to a three-member panel, which has carefully consid-ered the Intervenor National Professional Corrections Employees Union, Local 1™s and the Employer™s requests for review of the Regional Director™s Decision and Di-rection of Election (relevant portions of which are at-tached as an appendix), as well as the Petitioner™s brief in opposition to the requests for review.1 The requests for review are denied as they raise no substantial issues war-ranting review. In denying review with respect to the Regional Direc-tor™s finding that there is no contract bar, we agree that Monsanto Chemical Co., 108 NLRB 870 (1954), is con-trolling. Conversely, Stay Security, 311 NLRB 252 (1993), relied on by the Employer, is distinguishable.  In Stay Security, the Board found that a contract covering a unit of guards between an employer and the union that admited to membership or was affiliated with an entity that admited to membership nonguards, would bar a peti-tion during the term of that contract.  The Board in Stay Security reasoned that while Section 9(b)(3) of the Act prohibited the Board from certifying a mixed guard/ nonguard union as the representative of a unit of guards, the Board would leave the parties to their voluntary agreement in the interest of preserving stable bargaining relationships.  In the instant case, however, the Petitioner seeks to represent an all-guard unit that the Employer and the Intervenor contend is covered by a contract en-compassing a mixed unit of guards and nonguards.  As the Board explained in William. J. Burns International Detective Agency, 134 NLRB 451 (1961), while guard-only units may be considered appropriate, albeit a guard/ nonguard union would not certifiable, mixed guard/non-guard units are not appropriate for any purpose under Section 9(b)(3) of the Act.  Thus, under Monsanto, supra, an agreement between an employer and a union repre-senting a mixed guard/nonguard unit will not bar a peti-tion for a guard-only unit.  Accordingly, we deny review.  MEMBER LIEBMAN, dissenting. I would grant the Intervenor™s and the Employer™s re-quests for review to reeaxmine the Board™s interpretation of Section 9(b)(3) of the Act and to reconsider Monsanto Chemical Co., 108 NLRB 870 (1954).                                                             1 Service Employees International Union, AFLŒCIO, CLC filed an amicus brief, which we have considered. APPENDIX REGIONAL DIRECTOR™S DECISION AND DIRECTION OF  ELECTION 1/ Corrections Corporation of America (the Employer) is a Tennessee corporation, with a main office in Tennessee, and a work site at the Corrections Treatment Facility in the District of Columbia. The Employer is engaged in the business of manag-ing and operating prisons, jails, and other correctional facilities. During the past 12 months, a representative period, the Em-ployer, in the course and conduct of its business operations, has provided services valued in excess of $50,000 at points outside the State of Tennessee. 2/ The parties stipulated that the Petitioner, United Govern-ment Security Officers of America for and on behalf of Local #301, and the Intervenor, National Professional Corrections Employees Union, Local 1, are labor organizations within the meaning of Section 2(5) of the Act. 3/ The Petitioner filed a petition for the following unit, as amended at the hearing, which it contends includes approxi-mately 241 employees:  All full-time and regular part-time correctional officers as-signed to the District of Columbia Jail in [the] District of Co-lumbia, employed by the Employer, excluding all office cleri-cal employees, substitute employees, and all other employees as defined in the Act.  The Intervenor contends that the appropriate unit is as fol-lows, and that there are approximately 380 employees in that unit:  All full-time and regular part-time employees of the Employer employed at the Correctional Treatment Facility, excluding managerial employees, confidential employees, supervisors, temporary employees, physicians, dentists, podiatrists, regis-tered nurses, or any employees engaged in personnel work in other than a purely clerical capacity, and institution residents (inmates) employed by the Employer.  DISPUTED ISSUES (1) Whether the correctional officers (CO™s) are guards within the meaning of Section 9(b)(3) of the Act. (2) Whether the Intervenor and the Employer have entered into a collective-bargaining agreement that bars the processing of the Petition. POSITIONS OF THE PARTIES THE PETITIONER The Petitioner contends that the CO™s are guards within the meaning of the Act. Furthermore, the Petitioner contends that there was no collective-bargaining agreement in effect between the Intervenor and the Employer when the petition was filed on November 27, 1998. In addition, assuming arguendo that there was a collective-bargaining agreement in effect between the Intervenor and the Employer by that date, the Petitioner asserts that the agreement cannot serve as a bar because it includes a facially invalid union security clause. THE INTERVENOR The Intervenor contends that the CO™s are not guards within the meaning of the Act. In addition, the Intervenor alleges that it entered into a collective-bargaining agreement with the Em-327 NLRB No. 127  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578ployer on November 12, 1998, prior to the filing of the petition, 
which serves as a bar to the petition. 
THE EMPLOYER 
The Employer asserts that the CO™s are guards within the 

meaning of the Act, and that the appropriate unit is an all guard 
unit. The Employer also contends that there is a contract bar to 
the processing of the petition.  
I. ARE THE CORRECTIONAL OFFICERS GUARDS 
WITHIN THE MEANING OF SECTION 9(B)(3) OF THE 
ACT? 
FACTS 
The Correctional Treatment Facility (CTF) is a facility of the 
District of Columbia Department of Corrections. The CTF 
houses inmates convicted of cr
imes who require drug treatment 
and mental health services. It
 also provides housing for women convicted of crimes. Before inma
tes are sent to the CTF, they 
are classified as maximum, medium, or minimum security. 
When they arrive, inmates are placed in certain locations based 
on their security level designations in order to protect the safety 
of the other inmates and the staff. Other considerations regard-ing placement within the CTF are the inmates™ gang affiliations 
and psychiatric conditions. 
In or about March 1997, the De
partment of Corrections con-
tracted with the Employer to 
manage and operate the CTF. Prior to that time, the employees of the Department of Correc-
tions who worked at the facility were represented for the pur-
poses of collective-bargaining by a different labor organization 
in a unit that appears to have included CO™s and other employ-
ees working at various correctional facilities. Shortly after the 
Employer commenced its operations at the CTF, it recognized 
the Intervenor as the exclusive collective-bargaining represen-
tative of its employees in the unit described above as the Inter-
venor™s proposed unit. The CO™s perform a wide variety of duties depending on the 
location, or post, to which th
ey are assigned. For example, 
CO™s assigned to the receiving and discharge area are responsi-
ble for the intake process with respect to inmates who are trans-
ferred to the CTF from other correctional facilities. They re-
view each transferee™s file to determine the unit on which he or 
she will be housed, refer the inmate to the medical department, 
inventory the inmate™s property, and distribute personal hy-
giene items. Approximately five CO
™s work at that post, which 
also is referred to as Intake, Booking, and Property, during the 

day shift; three CO™s work ther
e between 2 p.m. and 10 p.m., and at least two CO™s staff the area during the shift that begins 

at midnight. 
Approximately five CO™s per shift work in the Visitation 
post. They pat-search visitors fo
r contraband, ensure that visi-
tors are approved, and direct them to specific visitation areas 
for meetings with inmates. When 
the CO™s search visitors, they 
look for drugs, excessive amounts of cigarettes, cigarette light-
ers, glass items, fingernail file
s, clippers, guns, and knives, 
none of which may be brought in
to the CTF. Visitors pass through the same entrance chec
kpoint used by employees and 
all others who enter the facility. When visitors leave the facil-
ity, they are checked visually by CO™s to ensure that they are 
not removing the Employer™s prope
rty. The CO™s at that post 
also are responsible for preventing visitors from leaving the 
facility with any papers that ma
y have been given to them by 
inmates. Visitors also must show identification to the CO™s 
before they leave to ensure that the person exiting the facility is 

not an inmate. The CO™s do not
 search other employees, how-
ever. CO™s assigned to the Medical post
 coordinate inmates™ visits 
to two local hospitals. They have certifications in respiratory 
assistance and first aid. 
Utility/Escort CO™s escort in
mates to various locations 
within the CTF, such as the education or library areas. The 
inmates are not permitted to move about the facility without an 
escort. 
Less than half of the CO™s are certified in the use of firearms. 
The posts requiring such certification are Perimeter Duty and 
the CO™s who escort inmates to District of Columbia General 
Hospital. Those CO™s carry firearms while working. The CO™s 
assigned to the Perimeter post make rounds outside of the 
building, but on the grounds of th
e facility. The primary duty of 
CO™s assigned to each of these posts is to prevent escapes. 
The Employer maintains a Sp
ecial Operations Response 
Team, often referred to as the SORT team. The SORT team, 
which consists of approximately
 ten CO™s and seven other em-
ployees, responds to disturbances
 caused by inmates. The CO™s 
on the SORT team have access to weapons, and they receive 
special training. 
CO™s assigned to the Control Center post control the facil-
ity™s alarms located in the walls, fences, and gates. The CO™s 
working there monitor security cameras and alarm systems. In 
addition, they are the only people in the facility who can oper-
ate locks to many internal doors. For example, when a CO or 
another employee wishes to pass through an internal doorway 
that is locked, he or she uses
 a call box at the door to communi-cate with the CO™s in the Control Center. The CO™s in the Con-

trol Center then view the monitor that is connected to the video 
cameras at that door to ensure that the person calling is an au-
thorized employee, and they unl
ock the door by using a switch 
in the Control Center. 
Laundry officers search all laund
ry carts for contraband and 
for inmates that could be hidi
ng in the laundry. CO™s assigned 
to the commissary ensure that all inmates working at the com-

missary are thoroughly pat-searched for contraband at the end 
of the work day. 
The sally port is the loading dock where deliveries are made. 
CO™s assigned to that post search 
vehicles that make deliveries. 
The CO™s wear uniforms, but 
the uniforms vary from post to 
post. For example, CO™s working at the sally port wear blue 
jumpsuits. Other CO™s wear khaki pants and burgundy shirts, 
while some CO™s wear blue pant
s with a gray stripe and white 
shirts. The CO™s wear name tags
, but employees in
 other classi-
fications do not. Like other employees, the CO™s must pass a 
police background check before being hired. They are not 
deputized and, therefore, may not exercise police powers out-
side of the facility. 
CO™s do not use force to prevent damage to the Employer™s 
property. For example, if a CO observed an inmate punching a 
hole in a wall, he or she would write an incident report. If the 
inmate persisted in damaging the wall, the CO would call a 
supervisor. CO™s also must ch
eck a wide variety of the Em-
ployer™s property at the facility 
to ensure that objects are not 
removed or fashioned into weap
ons. For example, they report 
missing floor tiles and parts of furniture that could be used as 
weapons. CO™s are expected to pat-search inmates in a variety of situa-
tions, looking for weapons, knives,
 guns, drugs, or other items 
 CORRECTIONS CORP. OF AMERICA 579they should not possess. If a weapon is found during such a 
search, the CO is expected to isolate the area and call a supervi-
sor.  If the inmate refuses to turn over the weapon to the CO or 
the supervisor, the supervisor ca
lls the SORT team. In addition, supervisory CO™s may order a CO to physically remove an 
unruly inmate. 
CO™s are responsible for knowing the location of all inmates 
within their areas at all times
. They perform ﬁcountsﬂ of the 
inmates, and maintain log books
 showing when inmates take 
showers; when they go to the recreation area; when they are 
visited by physicians or attorneys; and when they are fed. The 
purposes of these duties are to prevent escapes and to prevent 
violence between inmates or be
tween inmates and employees. 
Counts are performed at least three times per day. If a count 
indicates that an inmate is missing, the CO™s notify the police 
and all other inmates are locked in their rooms pending the 
resolution of the discrepancy. 
In general, CO™s are responsible for the supervision and con-
trol of inmates, as well as the safety of the inmates and staff. 
They also are responsible for 
security, meaning the prevention 
of escapes and injuries to inmates. The Employer expects the 
CO™s to spend 100 per cent of their time performing security 
functions. Among other tasks, the 
CO™s enforce rules contained 
in handbooks issued to inmates, 
including rules against assault-
ing staff and fellow inmates. 
Before commencing work at the 
facility, each CO typically has one month of correctional train-
ing. That level of training is required for the Employer™s certifi-
cation by the American Correcti
ons Association, an industry 
group. Some CO™s receive special training in the use of hand-

cuffs, leg irons, and belly chains
, so that they can use those 
devices to restrain inmates. Others have training regarding 

pressure point techniques so that they ca
n subdue inmates, for 
the protection of inmates, employ
ees, and visitors. Many CO™s 
carry radios that are used to communicate with the command 
center if the CO needs assistance in dealing with a violent dis-
turbance. They also perform ﬁshakedownsﬂ of inmates and 

inmates™ property to prevent the possession of contraband One 
of the goals of the CO™s is to 
protect the community that lives 
near the CTF by ensuring that the inmates remain inside. The 

Employer™s policy with respect to unruly inmates is that the 
CO™s should use the least amount
 of force necessary. In addi-
tion to their other duties, some of the CO™s deliver food and 
books to the inmates™ rooms, and they may be called on to pro-
vide emergency medical attent
ion. Within the Employer™s 
managerial hierarchy, CO™s fall under the chief of security, as 
well as the unit managers of the posts to which each CO is as-
signed The unit managers may or 
may not be supervisory CO™s. 
CONCLUSION 
Section 9(b)(3) of the Act defines guards as employees who 
ﬁenforce against employees and ot
her persons rules to protect 
property of the employer or to 
protect the safety of persons on 
the employer™s premises.ﬂ The de
finition of guards is not lim-
ited to persons employed to prot
ect property belonging to their 
own employer or to employees 
who protect against the conduct 
of fellow employees. 
NLRB v. American 
District Telegraph Co., 205 F.2d 86 (3d Cir. 1953); American District Telegraph 
Co., 160 NLRB 1130 (1966). Rather, the Board has found that 
individuals employed for security purposes to protect the safety 

of persons on the Employer™s pr
emises and to keep unauthor-
ized persons off the property are guards within the meaning of 
Section 9(b)(3) of the Act. See 
A. W. Schlesinger Geriatric 
Centers, 
267 NLRB 1363 (1983). 
The Board considered facts similar to those of the instant 
case in 
Crossroads Community Correctional Center
, 308 NLRB 558 (1992). In that case, employees found to be guards 

(called Correctional Residenc
e Counselor I (CRC I)), also 
worked for a company that had obtained a contract to operate a 
program of a state department of
 corrections. Like the CO™s in 
the instant case, the CRC I employees in Crossroads ensured 
that no unauthorized visitors entered the facility; searched all 
visitors and inmates entering 
the facility for contraband; 
searched packages entering the 
facility; monitored surveillance 
cameras; counted inmates; reported damage to the facility or to 
the employer™s property; and we
re instructed to notify their 
supervisors in the event of a disturbance caused by the inmates. 
The Board there denied the peti
tioner™s request for review of 
the regional director™s decision and order dismissing the peti-

tion on the grounds that the CRC I employees were guards, 
since the petitioning union admitted employees other than 
guards to membership. 
The indicia of guard status in the instant proceeding are 
stronger than those in 
Crossroads
. Thus, unlike the CRC I em-ployees in that case, a signifi
cant number of the CO™s here carry firearms and are certified in the use of firearms. In addi-
tion, several CO™s are trained in the use of restraints such as 
handcuffs, leg irons, and belly chai
ns, and others are trained in 
the use of pressure point tec
hniques to subdue inmates. Fur-
thermore, when instructed to do so by a supervisor, CO™s 
physically remove unruly inmates. 
Accordingly, I conclude that the CO™s are guards within the 
meaning of Section 9(b)(3) of the Act. All of the CO™s spend 
all, or almost all, of their 
working time performing security 
functions. The facts of this case are distinguishable from those 
of George Junior Republic, 224 NLRB 1581, 1583 (1976), 
cited by the Intervenor, where the Board found that nightmen 

and custodial care employees at 
a juvenile detention and educa-tion facility were not guards. 
Although those employees were 
required to prevent the entry of unauthorized visitors and the 

departure of the juvenile detainees at night, they did not use 
weapons or search visitors or inmates. Moreover, the CO™s in 
the instant case prevent escapes and unruly behavior of adult 

convicts, some of whom are classified as maximum security inmates, rather than the juve
nile delinquents involved in the 
cited case. 
II.  IS THERE A COLLECTIVE-BARGAINING 
AGREEMENT BETWEEN THE INTERVENOR AND THE 
EMPLOYER THAT CONSTITUTES A BAR TO THE 
PROCESSING OF THE PETITION? 
FACTS 
As noted above, the Intervenor
 and the Employer contend 
that they entered into a collective-bargaining agreement on 
November 12, 1998, prior to the filing of the petition. That 
alleged collective-bargaining ag
reement includes a recognition 
clause, paraphrased above as th
e Intervenor™s proposed appro-
priate unit, pursuant to which the Employer recognizes the 
Intervenor as the exclusive collective-bargaining representative 
of all of the Employer™s employees at the CTF, including CO™s 
and employees no party contends are guards within the mean-
ing of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580CONCLUSION 
Based on my finding that the CO™s are guards within the 
meaning of Section 9(b)(3) of th
e Act, I conclude that the col-
lective-bargaining agreement which the Intervenor and the 
Employer assert was created prior to the filing of the petition 
cannot serve as a bar to the instant proceeding. This case is 
virtually indistinguishable from 
Monsanto Chemical Co.
, 108 
NLRB 870 (1954); in which the Board established its policy of 

processing petitions for elections 
in units limited to guards even 
if the guards are included in mixed units of guards and 
nonguard employees covered by contracts that have not ex-
pired. In that case, the Board explained that ﬁfinding the con-
tract no bar here gives recognition to the basic intent of Con-
gress in enacting [Section 9(b)(3
)], that is, that guards should 
not be included in the same uni
t with other employees.ﬂ Id. at 
971. The Board has followed this reasoning by directing a de-

certification election in a guard
 unit even though the unit was 
not coextensive with the contractual mixed unit, 
Fisher-New 
Center Co., 170 NLRB 909 (1968), and by finding that a suc-
cessor employer has no obligation to bargain with a union that 
represents guards and nonguards in the same unit, 
Field Bridge 
Associates
, 306 NLRB 322 fn. 3 (1992), enfd. 982 F.2d 845 (2d 
Cir. 1993), cert. denied 509 U.S. 904 (1993). In the latter case, 
the Board clearly stated, ﬁSuch units are not appropriate under 
the Act.ﬂ 306 NLRB at 322 fin. 3. 
Because the asserted contractual unit prevents that contract 
from constituting a bar to the processing of the petition, I find it 
unnecessary to rule on the other arguments raised by the parties 
concerning the contract bar issue. 
I find that there is no bar to the conduct of an election pursu-
ant to the Petitioner™s petition, and I am directing an election in 
the unit found appropriate herein. The record is clear that the 
Intervenor admits to membership
 employees other than guards. 
Therefore, the Board could not certify the Intervenor as the 
exclusive collective-bargaining representative of the appropri-
ate guard unit. Accordingly, the 
Intervenor will not appear on the ballot at the election. 
 